Title: To John Adams from John Rutherford, 28 June 1796
From: Rutherford, John
To: Adams, John



Dear Sir
Tranquillity 28th June 1796

I put the outline of the report on manures which you were so kind as to send me into the hands of Mr Boardley, while he was reading it he made notes on several parts of it and has transcribed them for me, as they may be of service in preparing general observations on the report in the manner proposed by the author I take the liberty to transmit them to you.
I am enjoying a delightful calm, after the ferment of last winter, and as we are all of one mind here, I have not heard a dispute on politics since I left Francis’s
With the greatest respect and esteem I am Dear Sir /  your most obedient / humble Servant
John Rutherford